                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Grange Mutual Casualty Company
and
Kent Finton,

       Plaintiffs,                                    Case No. 2:18-cv-1273

       v.                                             Judge Sarah D. Morrison
                                                      Magistrate Judge Vascura
New Ocean Enterprises, Inc., et al.,

       Defendants.
                                       OPINION & ORDER

       Plaintiffs Grange Mutual Casualty Company and Kent Finton move the Court under Fed.

R. Civ. P. 55(b) for an Entry of Default against Defendant Hong Kong Uni-Sun Technology

Limited (ECF No. 25). In support, Plaintiffs offer the affidavit of their attorney, Alessandro

Sabatino (ECF No. 25-1). Therein, Attorney Sabatino states that the “claim of the Plaintiff,

Grange Mutual Casualty Company, is for the sum of $130,583.50 and the claim of the Plaintiff,

Kent Finton, is for the sum of $1,500.00, plus interest from the date of judgment as provided by

law, together with the costs of this action.” Id. at ¶ 8. This is the only evidence offered regarding

damages, and it is insufficient. Accordingly, the Court DENIES Plaintiffs’ Motion for Default

(ECF No. 25) without prejudice. Plaintiffs may re-file their motion for default that includes

adequate supporting evidence.

       IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE
